Per Curiam.
Petitioners appeal as of right from a probate court’s order denying their petition to void two leases. The instant action deals with whether the petitioners, as personal representatives of the estate of Helen Ellison, had the authority to enter into leases of real estate devised in the will. Petitioners are now attempting to have these leases voided.
First, petitioners argue that the will did not empower them to lease the property but only bestowed the power to mortgage and sell. Petitioners contend that the power to mortgage and sell does not include the power to lease. We disagree. Petitioners are relying upon Parkhurst v Trumbull, 130 Mich 408; 90 NW 25 (1902), which refused to permit an executor to mortgage property he was empowered to sell. Parkhurst, however, is distinguishable because the court therein was concerned with keeping the property free from encumbrances.
Furthermore, we find that the executors acted *421within their sphere of authority. The relevant portion of the will stated:
[My personal representatives] shall have full power in their discretion to do any and all things necessary for the complete administration of my estate, including the power to operate the business, to mortgage and/or sell at public or private sales, and without Order of the Court, any real or personal property belonging to my estate and to compound, compromise or otherwise to settle or adjust any and all claims, charges, debts and demands whatsoever against or in favor of my estate as fully as I could do so if living.
We find that this clause of the will granted the executors sufficient authority to lease the property. We do not find the probate court’s judgment to be erroneous. In re Wojan Estate, 126 Mich App 50; 337 NW2d 308 (1983), lv den 418 Mich 873 (1983). Additionally, we note that petitioners herein are also the persons who eventually inherited. In such a case we find it difficult to perceive how any harm could come from their actions.
As petitioners’ other arguments are based on the assumption that the will does not empower the administrators with the proper authority, we need not address these issues.
Accordingly, we affirm the probate court’s decision.
Affirmed.